PER CURIAM.
The trial court properly found that appellant’s Rule 3.850 motion for post-conviction relief did not contain a proper oath. See Scott v. State, 464 So.2d 1171 (Fla.1985). However, the court should have denied the motion without prejudice to appellant to file a properly sworn motion. Id. at 1172. We, therefore, affirm the order on review, but without prejudice to appellant to file a properly sworn Rule 3.850 motion in the trial court on or before June 20, 1992.
AFFIRMED.
HERSEY, GARRETT and FARMER, JJ., concur.